Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 17, 2018

                                       No. 04-18-00091-CR

                                  Brandon Edward COLEMAN,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR9600
                           Honorable Frank J. Castro, Judge Presiding


                                          ORDER
       By order dated June 15, 2018, this court granted prior appointed appellate counsel’s
motion to withdraw and abated these appeals to the trial court for the appointment of new
counsel. By order dated July 10, 2018, this court noted supplemental clerk’s records were filed
containing the trial court’s order appointing new appellate counsel. The order reinstated the
appeals on the docket of the court and ordered appellant’s brief to be filed no later than August 9,
2018.

         On August 14, 2018, appellant’s new appointed appellate counsel, Mr. Michael S. Raign,
filed a motion for extension of time to file the brief which was granted, extending the deadline
for filing the brief to September 10, 2018.

        On September 14, 2018, this court notified Mr. Raign that the brief was late and ordered
him to file a written response stating a reasonable explanation for failing to timely file the brief.
In response to this order, Mr. Raign filed a motion on September 24, 2018, requesting an
additional extension of time to file the brief until October 10, 2018, for a total extension of sixty
days. By order dated September 25, 2018, this court granted the motion. This court’s order
stated, “THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL
BE GRANTED. The Appellant’s brief must be filed by October 10, 2018.”

       Appellant’s brief has not been filed. Ms. Raign is ORDERED to file the brief in this
court no later than October 29, 2018. If Mr. Raign fails to file the brief by that date, these
appeals will be abated to the trial court for an abandonment hearing, and the trial court will be
asked to consider whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court